     J8DYSHIC
       Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 1 of 20   1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                19 CR 552 (GHW)

5    EDWARD SHIN,

6                     Defendant.
                                                   Conference
7    ------------------------------x

8                                                  New York, N.Y.
                                                   August 14, 2019
9                                                  10:05 a.m.

10   Before:

11
                             HON. GREGORY H. WOODS,
12
                                                   District Judge
13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     BY: TARA MARIE LaMORTE
17        DANIEL M. TRACER
          Assistant United States Attorneys
18
     PAUL BRINKFIELD
19        Attorney for Defendant

20

21

22

23

24

25

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J8DYSHIC
       Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 2 of 20     2

1              (Case called)

2              THE DEPUTY CLERK:     Will the parties please state your

3    names for the record.

4              MS. LaMORTE:    Good morning, your Honor.      Tara LaMorte

5    for the government.     With me at counsel table is Daniel Tracer,

6    also for the government.

7              THE COURT:    Good morning.

8              MR. BRICKFIELD:     Paul Brickfield for Edward Shin.

9              THE COURT:    Good morning.    Thank you very much for

10   being here.

11             I understand the defendant has already been arraigned

12   before the assigned magistrate judge.        As a result, my agenda

13   for this conference is relatively straightforward.

14             I expect to hear from the United States about the

15   nature of the charges.     I've read the complaint and the other

16   documents on the docket.      I want to talk about discovery and to

17   set a schedule for discovery.      And then I hope to set a

18   schedule for next steps in the case based on that information.

19             So with that introduction, counsel for the

20   United States, what can you tell me about the nature of this

21   case.

22             MS. LaMORTE:    Sure, your Honor.     This case involves

23   several fraud schemes that were perpetrated by the defendant

24   while he was the CEO of a bank.       Those schemes were designed to

25   line his pocket while at the same time they put the bank at

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J8DYSHIC
       Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 3 of 20        3

1    risk.

2              The bank at issue is the Noah Bank.        It's a regional

3    bank that caters to the Korean community.        It's headquartered

4    in Pennsylvania, and it has offices in Pennsylvania, New York,

5    and New Jersey.

6              During the relevant time period in this case, which

7    was 2009 to 2012, a good portion of the bank's business

8    involved issuing SBA-guaranteed loans.

9              As the Court may be aware, SBA is the Small Business

10   Administration.    It's a government agency that's charged with

11   helping small businesses get off the ground and succeed.           To

12   that end, they will guarantee loans that are issued by

13   commercial lenders, including Noah Bank.

14             So it's not a direct lender.       It will just guarantee a

15   loan.   Obviously there are rules and regulations, however, that

16   govern when the SBA is willing to guarantee a commercial loan

17   to a small business.

18             Now, a good portion of Noah Bank's business involved

19   issuing these SBA loans.      And the defendant's fraud scheme

20   revolved around the bank's issuance of these loans in violation

21   of SBA rules and regulations.

22             And obviously the SBA does not guarantee or may not

23   guarantee these loans if its rules and regulations are not

24   followed which are designed for a number of reasons, but

25   primarily to ensure the soundness of the loan and that it's

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J8DYSHIC
       Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 4 of 20   4

1    being used for proper purposes.

2              So the charges that we have involve primarily around

3    two schemes.    One involves an SBA rule that precludes employees

4    or officers of a bank from having an interest in a company that

5    is the recipient of an SBA loan.

6              And here in this case, the defendant, the CEO of the

7    bank, was involved in the issuance of SBA loans to companies in

8    which he secretly held an ownership interest which was not

9    disclosed to the SBA.

10             I should add that while this case primarily revolves

11   around SBA loans, this conduct, which I'm describing also

12   occurred in connection with the bank's commercial loan

13   activity.

14             The second scheme involved broker fees.        So under SBA

15   rules and regulations, the bank is precluded from paying out

16   broker fees, but a borrower who uses a broker in connection

17   with getting a loan from a bank may pay the broker a fee.

18             So in this case, there was a particular individual who

19   served as a broker to bring small businesses to Noah Bank to

20   get SBA loans.    What would happen then was that person was paid

21   a broker fee for his work in connection with the brokering

22   activity and had an arrangement, a secret arrangement, with the

23   defendant in which a portion of that broker fee would be kicked

24   back as a bribe to the defendant to be able to continue to do

25   business with the bank.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J8DYSHIC
       Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 5 of 20         5

1               This occurred both in connection with loans, SBA

2    loans, in which the person, the individual at issue, did

3    in fact perform broker work, but also it occurred in connection

4    with SBA loans where the individual did not perform any broker

5    work.   The loan documentation was made to look like there was a

6    broker involved in the transaction.

7               In those cases, the bank would issue a broker's fee,

8    and the individual would pay the defendant a portion of that

9    broker fee, again, as a bribe or a kickback.         So those are sort

10   of the main schemes that are involved.

11              Then the indictment that we have charges four counts.

12   The first is conspiracy to commit wire fraud affecting a

13   financial institution.     And that just, as a general matter,

14   involves causing the SBA to guarantee loans and concealing the

15   fact that those loans were issued in violation of SBA rules and

16   regulations.

17              The second count charges conspiracy to commit bank

18   bribery.    And this involves the agreement to accept the

19   kickback or the bribe payment from that individual who was

20   receiving broker fees.

21              The third is a substantive bank bribery count.          And

22   the fourth count is theft embezzlement or misapplication by a

23   bank officer, again involving the broker activity.          So those

24   are the four counts that we have in the indictment now.

25              I will add that I would say sometime within the next

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J8DYSHIC
       Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 6 of 20       6

1    30 days, the government intends to supersede the indictment to

2    add an additional count or counts involving bank fraud and

3    conspiracy to commit bank fraud.       Like I said, we expect to do

4    that in the next several weeks.

5              Unless the Court has questions, I can turn to

6    discovery.

7              THE COURT:    Thank you.

8              Let me ask, with respect to the anticipated

9    superseding indictment, do you anticipate that the government

10   will be adding defendants?

11             MS. LaMORTE:    No, your Honor.

12             THE COURT:    Thank you.

13             Does the potential additional charge affect your

14   expectations regarding the discovery that the government will

15   be producing?

16             MS. LaMORTE:    Only minimally, if at all.

17             THE COURT:    Thank you.

18             Please go ahead.     I would like to hear from you about

19   your expectations regarding the scope and nature of discovery

20   here.

21             MS. LaMORTE:    Sure, your Honor.

22             So the discovery is voluminous I will say.         We have

23   about 11 gigabytes that we are about to be ready to produce to

24   the defendant, either by the end of this week or early next

25   week.   That's about I believe 80,000 pages or so.         So there are

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J8DYSHIC
       Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 7 of 20   7

1    thousands of documents involved.

2              A lot of these documents we obtained from Noah Bank.

3    So there are a lot of documents that pertain to a count

4    information from various individuals and entities that we named

5    for whose account statements and other information we wanted.

6              There are a number of loan files that are involved

7    with respect to the various loans that we contend are

8    problematic.    We have communications relating to these loan

9    entities and individuals.      So email communications and

10   communications with the SBA.

11             Then finally we have -- again, this is the bucket of

12   information from the bank.      We have SBA forms, documents, and

13   communications between the bank and the SBA.

14             There are two warrants that are at issue in this case.

15   One, we obtained a warrant for the defendant's Hotmail account

16   for a finite period of time.      So we will produce obviously that

17   warrant affidavit and all of the emails that we obtained from

18   that warrant.

19             And then the second, we executed a search warrant on

20   the defendant's business office and the bank.         And from there,

21   we obtained I want to say approximately ten boxes of hard-copy

22   files, as well as imaged the defendant's business computer.        So

23   all of that obviously will also be provided to the defendant.

24             Then finally, the last bucket of discoverable

25   information is from subpoena returns from phone companies and

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J8DYSHIC
       Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 8 of 20     8

1    other banks.    So some of our entities and individuals also

2    banked at other institutions.      And we obtained that banking

3    information.

4               THE COURT:   Thank you.

5               I understand that the government has imaged the

6    defendant's computer and seized other records.

7               At what point do you expect that you will be

8    identifying to the defense the documents or records that you

9    believe are responsive to the warrant?

10              MS. LaMORTE:   One moment, your Honor.

11              THE COURT:   Thank you.

12              (Government counsel conferred)

13              MS. LaMORTE:   Your Honor, with respect to the warrant

14   we executed for the email, we are prepared to do that

15   immediately in terms of identifying what is responsive to the

16   warrant.

17              For the documents and the computer that we seized from

18   the business office, we're going to need a bit more time.          It's

19   primarily logistical.     So for those boxes, we had to send them

20   out to a vendor to get uploaded and then scanned and then put

21   into a relativity database for the privilege review that is

22   happening.    So I would say 30 days for that.

23              THE COURT:   Thank you.    Good.   That's very helpful.

24              Counsel for defendant, you've heard the government's

25   expectations regarding timing for production of the broad swath

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J8DYSHIC
       Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 9 of 20         9

1    of discovery, as well as identification of the specific records

2    that they assert are responsive to the warrant.

3              Given that schedule for production of discovery which

4    I expect the government will meet, what's your proposal

5    regarding next steps in the case?

6              MR. BRICKFIELD:     Your Honor, I think we're going to

7    need probably at least 90 days to review this.         I don't know if

8    the 80,000 is the total amount of pages or just not counting

9    the emails and search warrants and the boxes from my client's

10   office.

11             So even 80,000 is a quite substantial number.            And

12   obviously we have an obligation to review each and every

13   document.   I imagine many of them are not particularly

14   relevant, but I would say we're going to need at least 90 days

15   from receipt of all these documents to do a review of them.

16             THE COURT:    Thank you.

17             So your proposal then is that we have a separate

18   conference in approximately four months from now at which point

19   you anticipate that you will have completed your review of the

20   discovery and will be prepared to talk to the Court and the

21   government about a motion schedule?

22             MR. BRICKFIELD:     I don't want to commit to that, that

23   it will be done in 90 days.      Again, I haven't seen a single

24   document yet.    Assuming that it's in that range, it may take

25   longer than that.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J8DYSHIC
      Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 10 of 20   10

1              I think we can set, if your Honor wishes, a conference

2    in four months.    I guess I can advise the Court along the way

3    the progress we're making because that is a lot of documents.

4              My last case had 75,000 documents.       That took the

5    entire summer for my office to review.       So I'm thinking three

6    months for 80,000 documents.      Again, I don't want to be locked

7    into a 90-day schedule when I haven't seen a single document

8    yet.   That's what I'm trying to say.

9              THE COURT:    Thank you.   Good.

10             I understand that the defense is asking for

11   approximately 90 days following the production of the records

12   to the defense.    I understand that the government will have

13   completed that work no later than 30 days from now.

14             As a result, I'm going to propose to grant the

15   defendant's request and to schedule a conference for

16   approximately four months from now.       My hope and expectation is

17   that by that point, the defense will have had the opportunity

18   to review the discovery that's been produced and it will be in

19   a position at that conference to set a motion schedule and

20   potentially a trial schedule as appropriate.

21             If any party believes that an adjournment is

22   warranted, you should make a request for one in accordance with

23   my individual rules of practice in criminal cases.

24             Counsel for defendant, is that an acceptable

25   construction of your request?

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J8DYSHIC
      Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 11 of 20      11

1              MR. BRICKFIELD:    Yes.    Thank you, your Honor.

2              THE COURT:    Good.   Thank you.

3              Counsel for the United States, what's your view

4    regarding that proposal?

5              MS. LaMORTE:    The United States has no objection to

6    that proposal, your Honor.

7              THE COURT:    Thank you very much.

8              So I'll set a date approximately four months from now,

9    at which point I expect that the defense will be prepared to

10   tell me what motions the defendant is contemplating.          We'll

11   then set a motion schedule, a hearing schedule if necessary,

12   and possibly a trial date.

13             Again, to the extent that a party believes that an

14   additional period of time is warranted, you should feel free to

15   reach out to the Court to request an extension of time in

16   accordance with my individual rules.

17             Mr. Daniels, can you please propose a date.

18             THE DEPUTY CLERK:     Tuesday, December 17, at 4:00 p.m.

19             THE COURT:    Thank you.

20             MR. BRICKFIELD:    Judge, I'm going to be away that day.

21   I'm sorry.

22             THE COURT:    That's fine.    Do you have a preferred

23   alternative date later that week?

24             MR. BRICKFIELD:    I'm going to be away that whole week,

25   your Honor.   Sorry.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J8DYSHIC
      Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 12 of 20   12

1               THE COURT:   Thank you.

2               THE DEPUTY CLERK:    Tuesday, January 7 at 10:00 a.m.

3               THE COURT:   Thank you.

4               Counsel, does that date and time work for each of the

5    parties?

6               First counsel for the United States.

7               MS. LaMORTE:   Yes, your Honor.     It does.

8               THE COURT:   Good.   Thank you.

9               Counsel for defendant?

10              MR. BRICKFIELD:   May I just have a moment?

11              THE COURT:   That's fine.

12              MR. BRICKFIELD:   Yes.    That day is fine.    Thank you,

13   your Honor.

14              THE COURT:   Good.   Thank you very much.

15              So I'm scheduling our next conference on that date at

16   that time.

17              Is there any other issue that we should take up, apart

18   from the speedy trial clock?

19              Counsel for the United States?

20              MS. LaMORTE:   Not apart from the speedy trial clock.

21              THE COURT:   Thank you.

22              Counsel for the defendant.

23              MR. BRICKFIELD:   Yes, your Honor.     Just two matters

24   briefly.

25              THE COURT:   Please.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J8DYSHIC
      Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 13 of 20    13

1              MR. BRICKFIELD:    The first is I had sent the

2    government on August 5, which was several days after the

3    arraignment, a request for a bill of particulars as the

4    government has advised me in various meetings that they believe

5    there are 24 to 30 loans.      But the indictment does not specify

6    any loans by name or particularity.

7              I understand from the government, when I spoke to them

8    yesterday, that they will be superseding.        I don't know if that

9    information will be revealed.      So I'd like to reserve the right

10   under Rule 7(f) to file a motion for a bill of particulars

11   after the receipt of the superseding indictment.

12             The rule requires it to be 14 days after arraignment

13   or such other time as the Court permits.        I think this is a

14   case where a bill of particulars, perhaps after discovery and

15   the superseding indictment, would make more sense because I

16   think there is nothing in the indictment itself that indicates

17   which particular loans allegedly there were kickbacks on and so

18   on and so forth.

19             I did send them the letter.      That's what they

20   responded to me.    I'm asking the Court for leave to file that

21   motion, if necessary, at a later date.

22             THE COURT:    Thank you.

23             Counsel for the United States, let me hear from you,

24   and then I'll comment.

25             MS. LaMORTE:    Sure, your Honor.     I believe that the

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J8DYSHIC
      Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 14 of 20   14

1    bill of particulars that the defendant had submitted to us will

2    in fact be moot upon the time that we supersede.

3              I understand in many cases where we receive a bill of

4    particulars, we will work with the defendant to discuss and

5    discuss sort of the scope of the case and which loans are at

6    issue and issues like that.

7              So we anticipate that once we supersede, in the event

8    that the defense provides us with another letter, we will

9    endeavor to confer with the defense on the various issues such

10   as the loans that are at issue.

11             THE COURT:    Good.   Thank you very much.

12             So I hope that the parties will continue to discuss

13   this issue.   I understand that the government's superseding

14   indictment may provide additional detail.

15             In any event, to directly address the defendant's

16   request here, I am happy to entertain an application for a bill

17   of particulars that would be made in conjunction with the other

18   Rule 12 motions.

19             I expect that we'd set a briefing schedule for any

20   application of a bill of particulars at our next conference and

21   that I would take up any such application then.

22             So with respect to the referenced 7(f), I'm granting

23   you leave to file such a bill of particulars in conjunction

24   with the other Rule 12 motions that I expect we will be

25   scheduling at our next conference.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J8DYSHIC
      Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 15 of 20   15

1              MR. BRICKFIELD:    Thank you, your Honor.

2              THE COURT:    Good.   Thank you.

3              MR. BRICKFIELD:    Your Honor, just one additional

4    matter, which I've also discussed this with the government.            My

5    client on his conditions of release -- his travel is restricted

6    to the Southern District of New York, the Eastern District, and

7    the Eastern District of Pennsylvania where he resides with his

8    wife.

9              He has a daughter who attends Penn State.        That's in

10   the Middle District of Pennsylvania.       I've asked the government

11   if they would consent to my request to have travel there.          I

12   believe they have consented to that.

13             When I spoke with his pretrial officer, Carrie Foster,

14   who is in Philadelphia, she said, why don't you see if the

15   judge will give him permission to travel throughout the

16   United States with permission from pretrial without having to

17   come back and add this district or that district, as my client

18   has lost his job at the bank following his indictment and is

19   hopeful to engage in some consulting business and may need to

20   travel around the United States.

21             So I asked the United States what their position was

22   on that, and they said they were going to advise me today.

23             THE COURT:    Thank you.   Give me a moment, please.

24             (Pause)

25             THE COURT:    Counsel, first, thank you very much.       I

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J8DYSHIC
      Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 16 of 20   16

1    will hear from the United States momentarily.

2               I don't have a copy of the defendant's pretrial

3    services report that was presented to the magistrate judge.

4               Do either of the parties have it with them?

5               MS. LaMORTE:   We're not permitted to retain a copy,

6    your Honor.

7               MR. BRICKFIELD:   They collect them at the end of the

8    hearing.

9               THE COURT:   Given that I don't have that information

10   available, I'm going to decline to take action with respect to

11   this request at this time.      I will happily entertain an

12   application from the defendant with respect to potential

13   modification of the terms of his pretrial release.         I need to

14   review additional information in order to make a determination

15   that such a blanket permission for travel is warranted here.

16              With respect to the request that the defendant be

17   permitted to travel to the Middle District of Pennsylvania to

18   visit his daughter at Penn State, can I ask:        How frequent do

19   you anticipate that travel to be?

20              MR. BRICKFIELD:   Just a moment, your Honor.

21              THE COURT:   Thank you.   Please take your time.

22              (Defendant and counsel conferred)

23              MR. BRICKFIELD:   My client indicates that would be

24   approximately once a month, your Honor.

25              THE COURT:   Once a month?

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J8DYSHIC
      Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 17 of 20   17

1              MR. BRICKFIELD:    Yes.

2              THE COURT:    Thank you.

3              Counsel for the --

4              MR. BRICKFIELD:    She's a senior at the school, and she

5    does have certain conditions resulting from an assault that she

6    suffered at the school.     So her parents keep her close, and

7    they'd like to be able to go see her on a regular basis.

8              THE COURT:    Thank you.   I'm sorry to hear that.

9              Counsel for the United States, what's the government's

10   position regarding the defendant's request that I modify the

11   conditions of his pretrial release to permit him to travel to

12   the Middle District of Pennsylvania?

13             MS. LaMORTE:    The government does not object to that,

14   so long as there's advance notice provided to pretrial and the

15   government before each particular visit.

16             THE COURT:    Thank you.   Fine.

17             I will modify the defendant's conditions of pretrial

18   release to permit the defendant to travel to the Middle

19   District of Pennsylvania, provided that he provides prior

20   notice to his pretrial services officer and the pretrial

21   services officer is also alerted when he returns to one of the

22   already permitted districts, namely, the Eastern District of

23   Pennsylvania, the Southern District of New York, and the

24   Eastern District of New York.

25             So, again, I'll modify the conditions of the

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J8DYSHIC
      Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 18 of 20   18

1    defendant's pretrial release to permit him to travel to the

2    Middle District of Pennsylvania with the prior approval of his

3    pretrial services officer.

4              I understand that his pretrial supervision is being

5    supervised in the Eastern District of Pennsylvania and they

6    will be able to communicate with him regarding any potential

7    travel there.

8              To the extent that the defendant has an application

9    for a broader extension of his opportunity to travel

10   nationwide, you should make a written application to the Court

11   providing the position of the pretrial services office and the

12   United States.     And I'll evaluate that request after reviewing

13   the information prepared by pretrial services.

14             Good.    Anything else that we should take up now?

15   Counsel for defendant?

16             MR. BRICKFIELD:    No.   Thank you for your time,

17   your Honor.

18             THE COURT:    Thank you.

19             Counsel for the United States, is there an application

20   with respect to the speedy trial clock?

21             MS. LaMORTE:    Yes, your Honor.     The government would

22   move to exclude time between today and the next conference.

23   The reason we would do that is given the voluminous nature of

24   the discovery and the time that the defendant will require to

25   review it and to determine what motions he may have, the ends

                       SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     J8DYSHIC
      Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 19 of 20    19

1    of justice served by the continuance outweigh the defendant's

2    right and the public's interest in a speedy trial.

3               THE COURT:   Thank you.

4               Counsel for the defendant, what's your position?

5               MR. BRICKFIELD:   We consent to that, your Honor.

6    Thank you.

7               THE COURT:   Thank you.

8               I will exclude time from today until January 7, 2020.

9    After balancing the factors specified in 18 U.S. Code, Section

10   3161(h)(7), I find that the ends of justice served by excluding

11   such time outweigh the interests of the defendant and the

12   public in a speedy trial because it will provide time for

13   production of the voluminous discovery and review of those

14   materials by the defendant and also because it will allow the

15   defendant time to consider and prepare any motions, as well as

16   for the parties to continue to discuss a potential issue

17   related to motion practice regarding a bill of particulars.

18              Good.    Anything else that we should take up before we

19   adjourn?    Counsel for the United States?

20              MS. LaMORTE:   No, your Honor.

21              THE COURT:   Good.   Thank you.

22              Counsel for the defendant?

23              MR. BRICKFIELD:   No, your Honor.     I just wanted to

24   explain briefly that I had explained to my client the speedy

25   trial.   He has consented to that exception and also just to

                        SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     J8DYSHIC
      Case 1:19-cr-00552-GHW Document 19 Filed 09/19/19 Page 20 of 20   20

1    note that we have entered pleas of not guilty.

2              I'm not going to go through the government's version

3    of the offense, but those are merely allegations.         And

4    obviously my client maintains his innocence in this particular

5    case.

6              THE COURT:    Understood.    Good.   Thank you very much.

7    This proceeding is adjourned.

8              (Adjourned)

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
